Title: To James Madison from John E. Caldwell, 17 July 1801 (Abstract)
From: Caldwell, John E.
To: Madison, James


17 July 1801, Philadelphia. Acknowledges receipt of JM’s 27 June letter [not found] with commission as commercial agent for city of Santo Domingo and accompanying instructions. Encloses required bond and will proceed without delay to Santo Domingo.
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 3). 1 p.; docketed by Wagner as received 21 July. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

